Citation Nr: 0318281	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  99-06 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the residuals of 
frostbite of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from February 5, 1951, to 
December 5, 1952, including combat duty in the Korean War.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo New York, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The RO has met the requirements of the Veterans Claims 
Assistance Act of 2000.

2.  The veteran served in combat.

3.  The veteran has provided satisfactory lay evidence to 
indicate that he suffered from frostbite of the hands during 
active service, including combat duty.

4.  Competent medical evidence of record indicates that the 
veteran's current residuals of frostbite of the hands are 
related to his period of service.


CONCLUSION OF LAW

The residuals of frostbite of the hands were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
required duties under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 
2000).  See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that the RO met its duties to 
notify in this case.  The veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claim, as well as the applicable laws and regulations, as 
indicated in the February 1999 rating decision, the April 
1999 statement of the case, the December 1999, March 2000 and 
January 2003 supplemental statements of the case, and in 
letters from the RO.  The RO also attempted to inform the 
veteran of which evidence he was to provide to VA and which 
evidence the RO would attempt to obtain on his behalf, as 
noted in correspondence dated in April 2002 and July 2002.  
Further, the Board finds that the RO met its duty to assist 
by making satisfactory efforts to ensure that all relevant 
evidence was associated with the claims file, noting that it 
contains the veteran's available service medical and 
personnel records, private medical records and VA treatment 
records.  The veteran was also given relevant VA examinations 
in October 1999 and July 2000.  Lastly, the veteran was 
provided with opportunities to testify at hearings on his 
appeal, and a personal hearing was held at the RO in August 
1999.  The veteran requested a hearing before the Board as 
part of his April 1999 substantive appeal, but he later 
withdrew this request in writing in June 2003.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  Service connection may also be awarded 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309 (2002).  If there is no evidence of a chronic 
condition during service or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).


The Board notes that the veteran's claims file contains 
official documentation which verifies his status as a combat 
veteran, such as his receipt of the Combat Infantryman Badge.  
The Board notes that for injuries which were alleged to have 
been incurred in combat, 38 U.S.C.A. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2002); see generally Peters v. Brown, 6 Vet. App. 540, 543 
(1994).  The reduced evidentiary burden, however, only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

The veteran reports that while in active service in the 
Korean War during the winter months of late 1951 through 
early 1952, there was an event where he had to ride in the 
open rear of a truck at night with members of his unit for 
several hours.  The veteran noted that it was very cold that 
night, and that when the troops arrived at their destination, 
several could not walk, as their feet were frozen and 
injured, himself included.  He relates this event as the same 
event which caused him to suffer frostbite injuries to his 
hands.  The veteran stated that the injured troops stayed in 
a reserve center medical tent overnight, and that they 
returned to their outfit in the morning.  He also testified 
that the troops were warned by medical personnel that they 
might suffer the aftereffects of these injuries years later.  
The Board observes that the veteran's service medical records 
do not substantiate any frostbite injury to his hands.  The 
RO did obtain his unit's daily sick reports, however, which 
show the veteran out sick on several occasions during this 
time period.  These morning reports, however, do not record 
the veteran's diagnosis, symptoms or complaints.  


The Board finds that despite the lack of service medical 
records documenting frostbite injuries to the veteran's 
hands, the claims file contains satisfactory lay evidence, in 
the form of credible and consistent statements to VA and 
other  physicians, which document his claim of experiencing 
the same during his active service in the winter during the 
Korean War.  Furthermore, the Board finds that his report of 
the incurrence of a cold injury in this manner is entirely 
consistent with the circumstances, conditions or hardships of 
his documented service.  The Board also observes that the RO, 
in a December 2000 rating decision, awarded service 
connection to the veteran for residuals of frostbite of the 
feet, based in no small part upon his description of the 
same, undocumented instance of cold exposure over an extended 
period of time, causing injury to his extremities during his 
active service.  Accordingly, the Board holds that the 
evidence supports a finding that this combat veteran likely 
suffered frostbite injuries to his hands in service.

The Board's analysis must then turn to the remaining issues 
of the presence of a current disability and a nexus, or link, 
between the current disability and the veteran's active 
service.  The Board recognizes that the veteran underwent two 
VA cold injury examinations by the same VA physician, in 
October 1999 and July 2000, neither of which confirmed 
current residuals of frostbite injuries to his hands or 
related any such current disability to his service.  The 
Board's treating physician, W.M.F., M.D., a vascular surgeon, 
however, has confirmed his diagnosis of the veteran's current 
cold injury residuals in several written reports, and has 
related it to service.  The last of these reports, dated in 
August 2002, listed a diagnosis of vasorestrictive disorder, 
most likely brought on by frostbite injury in the Korean War.  
Dr. F. further commented that the veteran's current symptoms 
are consistent with a history of frostbite in the past.  The 
veteran's report of a history of frostbite of his hands in 
service, and of current complaints relative to his hands, is 
also confirmed in the records of other private physicians, as 
well as VA physicians, contained in the claims file.  The 
evidence is plainly not overwhelmingly in his favor.  The 
burden of proof, however, for a combat-related claim pursuant 
to section 1154 is much less demanding.  In light of the 
above, the Board is unable to conclude that there is clear 
and convincing evidence against the grant of service 
connection for residuals of frostbite of the hands


ORDER

Service connection for the residuals of frostbite of the 
hands is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

